DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claims 1, 13, 21 and 22:
Applicant’s disclosure as originally filed provides support for a swivel joint which allows pivoting around the direction Y’, tangential to the holding ring in order to place the radial finger in a raised position (page 9, lines 15-18).  Applicant’s drawings depict a swivel joint (reference item 23) to be a rectangular box of no further defined structure (figs. 4-9).  Applicant’s amended claims require a swivel joint comprising a clevis structure (see amended claims dated 22 October 2021).  The structure of a clevis is defined as a U-shaped or forked metal connector within which another part can be fastened by means of a bolt or pin passing through ends of the connector.  Applicant’s specification as originally filed provides no support for a clevis as claimed and applicant’s drawings as originally filed depicts reference item 23 to be a rectangular box which is patentably distinct from the well-defined clevis structure.  Therefore, applicant’s disclosure as originally filed provides no support for a clevis as recited by applicant’s amended claims.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 October 2021, with respect to the rejection of claim 13 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 October 2021, with respect to claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Claim rejections under 35 U.S.C. 103 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Calvin (US 6,058,767) discloses an articulated support assembly for a dial indicator (P) measuring device comprising a clevis structure, wherein the articulated support assembly comprises a clevis joint attachment (J) which permits movement of a second support rod (60) rotatably around a first support rod (50), longitudinally along the first support rod (50) and longitudinally of its own length (col. 4, lines 50-67).  The adjustability of the clevis joint permits alignment of the longitudinal axis of the actuator plunger (62) (equivalent to the claimed meter finger) with the longitudinal axis of the workpiece and permit locating the actuator plunger (62) in firm engagement with the workpiece to be measured (col. 4, line 67 bridging col. 5, line5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726